Exhibit 10.2

 


RESTRICTIVE COVENANT AGREEMENT

 

THIS RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is entered into by and
between Mothers Work, Inc., a Delaware corporation (the “Company”) and the
undersigned individual (the “Employee”).

 

WHEREAS, in the course of his or her employment (or continued employment) with
the Company, the Employee will be provided with access to the Company’s trade
secrets and confidential information; and

 

WHEREAS, in an effort to protect the Company’s trade secrets and confidential
information, amongst other reasons, the Company and the Employee desire to set
forth in writing certain terms and conditions of their employment relationship
including, but not limited to, restrictions imposed upon the Employee pertaining
to use by the Employee of such information.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.                                      CONFIDENTIAL INFORMATION:  Confidential
Information means information which the Company regards as confidential or
proprietary and which the Employee learns or develops during or related to his
or her employment, including, but not limited to, information relating to:

 

a.              the Company’s products, suppliers, pricing, costs, sourcing,
design, fabric and distribution processes;

b.             the Company’s marketing plans and projections;

c.              lists of names and addresses of the Company’s employees, agents,
factories and suppliers;

d.             the methods of importing and exporting used by the Company;

e.              manuals and procedures created and/or used by the Company;

f.                trade secrets or other information that is used in the
Company’s business, and which give the Company an opportunity to obtain an
advantage over competitors who do not know such trade secrets or how to use the
same; and

g.             software in various stages of development (source code, object
code, documentation, flow charts), specifications, models, data and customer
information.

 

The Employee assigns to Company any rights he or she may have in any
Confidential Information.  The Employee shall not disclose any Confidential
Information to any third-party or use any Confidential Information for any
purposes other than as authorized by the Company.

 

The Employee agrees not to disclose to Company or use for its benefit any
confidential information that he or she may possess from any prior employers or
other sources.

 

2.                                      SURRENDER OF MATERIALS:  The Employee
hereby agrees to deliver to the Company promptly upon request or on the date of
termination of the Employee’s employment, all documents, copies thereof and
other materials in the Employee’s possession pertaining to the business of the
Company and its customers, including, but not limited to, Confidential
Information (and each and every copy, disk, abstract, summary or reproduction of
the same made by or for the Employee or acquired by the

 

--------------------------------------------------------------------------------


 

Employee).  The Employee will be responsible for the value of all Company or
customer property that is not timely returned.  The Employee authorizes the
Company to deduct the fair market value of such property from any monies owed to
him or her.

 

3.                                      NON-COMPETITION AND NON-SOLICITATION: 
The Employee acknowledges that the Company has developed and maintains at great
expense, a valuable supplier network, supplier contacts, many of which are of
longstanding, product designs, and other information of the type described in
paragraph 1 of this Agreement, and that in the course of his or her employment
(or continued employment) by the Company, the Employee will be given
Confidential Information concerning such suppliers and products, including
information concerning such suppliers’ purchasing personnel, policies,
requirements, and preferences, and such product’s design, manufacture and
marketing.

 

a.              Accordingly, the Employee agrees that during the period of his
or her service with the Company and its affiliates, and for the twenty-four (24)
month period following immediately thereafter (regardless of the reason for the
cessation of such service and regardless of whether such cessation was initiated
by the Company or the Employee), the Employee will not directly or indirectly:

 

(i) on the Employee’s behalf, or on behalf of any other person or entity,
perform any act with respect to the design, manufacture, sale, attempted sale or
promotion of the sale of any Conflicting Product.

 

(ii) own, manage, operate, finance, join, control, or participate in the
ownership, management, operation, financing or control of, or be connected as an
officer, director, employee, partner, principal, agent, representative, or
consultant, or use or permit the Employee’s name to be used in connection with: 
(a) any entity offering for sale or contemplating offering for sale any
Conflicting Product, (b) any Competing Business, or (c) any entity which would
require by necessity use of Confidential Information.

 

The term “Conflicting Product” shall mean any product, process or service which
is the same as, similar to, or in any manner competitive with any Company
product (which includes third-party products that are distributed by Company),
process, or service.  Conflicting Product includes, but is not limited to
maternity and nursing apparel and related accessories.

 

The term “Competing Business” shall mean any business or enterprise engaged in
the design, manufacture or sale of any maternity or nursing apparel or related
accessories, or in any other business engaged in by the Company at the time of
Employee’s termination of employment from the Company within:  (x) a state or
commonwealth of the United States or the District of Columbia, or (y) any
foreign country, in which the Company has engaged in any such business within
the prior year or has undertaken preparations to engage.

 

b.  During the period of Employee’s service with the Company and its affiliates,
and for the twenty-four (24) month period following immediately thereafter, the
Employee will not induce, attempt to induce (or in any way assist any other
person in inducing or attempting to induce) any employee, consultant, supplier,
licensor, licensee, contractor, agent, strategic partner, distributor or other
person to terminate or modify any agreement, arrangement, relationship or course
of dealing with the Company.

 

2

--------------------------------------------------------------------------------


 

Further, during such period Employee will not directly or indirectly, on
Employee’s own behalf or on behalf of any other person or entity, employ or
solicit for employment any current or former Company employee or agent.

 

c.              The Employee acknowledges that any breach by him or her of the
provisions of this Section 3 (the “Restrictive Covenants”), whether or not
willful, will cause continuing and irreparable injury to the Company for which
monetary damages alone would not be an adequate remedy.  The Employee shall not,
in any action or proceeding to enforce the Restrictive Covenants, assert the
claim or defense that such an adequate remedy at law exists.  If there is a
breach or threatened breach of any of the Restrictive Covenants, or any other
obligation contained in this Agreement, the Company shall be entitled to an
injunction restraining the Employee from any such breach without the necessity
of proving actual damages, and the Employee waives the requirement of posting a
bond.  Nothing herein, however, shall be construed as prohibiting the Company
from pursuing other remedies for such breach or threatened breach.

 

d.             The Employee agrees to disclose the existence and terms of the
Restrictive Covenants to any person for whom the Employee performs services for
during the 24 month period immediately following any cessation of his or her
service with the Company and its affiliates.

 

e.              The Employee acknowledges that the Restrictive Covenants are
reasonable and necessary to protect the legitimate interests of the Company and
its affiliates, that the duration and scope of the Restrictive Covenants are
reasonable given the Employee’s position within the Company, and that the
Company would not have promoted the Employee, entered into that certain
Employment Agreement between the Company and the Employee dated on or about the
date hereof (the “Employment Agreement”) or otherwise agreed to provide the
increased benefits and compensation described in the Employment Agreement in the
absence of the Employee’s execution of this Agreement.

 

4.                                      OTHER CONDITIONS OF EMPLOYMENT:  The
Employee shall be subject to other terms and conditions of employment as set
forth in the prevailing Company: a) Team Member Handbook, b) insider trading
policies, and c) any other Company policies, all of which shall be subject to
interpretation and change from time to time at the sole discretion of the
Company.

 

5.                                      GOVERNING LAW AND RELATED MATTERS:  This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania.  The Employee agrees that in the event
of any violation of this Agreement, or any other matter arising out of or
relating to this Agreement, an action may be removed to or commenced by the
Company in any federal or state court of competent jurisdiction in the
Commonwealth of Pennsylvania.  The Employee hereby waives, to the fullest extent
permitted by law, any objection that he or she may now or hereafter have to such
jurisdiction or to the laying of the venue of any such suit, action or
proceeding brought in such a court and any claim that such suit, action or
proceeding has been brought in an inconvenient forum.  The Employee agrees that
effective service of process may be made upon Employee by mail to any address
Employee has provided to Company.  In the event the Company files suit against
the Employee for any reason, or in the event the Company is otherwise involved
in litigation concerning this Agreement or

 

3

--------------------------------------------------------------------------------


 

the employment relationship between the parties, and a court of competent
jurisdiction finds in favor of the Company on any such matter, the Employee
shall reimburse the Company its reasonable costs and attorney’s fees incurred in
connection with such suit.

 

The various parts of this Agreement are intended to be severable.  Should any
part be rendered or declared invalid be reason of any legislation or by a decree
of a court of competent jurisdiction, such part shall be deemed modified to the
extent required by such legislation or decree and the invalidation or
modification of such part shall not invalidate or modify the remaining parts
hereof.  Without limiting the generality of the foregoing, if the scope of any
covenant contained in this Agreement is too broad to permit enforcement to its
full extent, such covenant shall be enforced to the maximum extent permitted by
law.  The Employee agrees that such scope may be judicially modified
accordingly.

 

6.                                      ASSIGNMENT:  The Company may assign its
rights under this Agreement to any affiliate or to any successor to its assets
and business by means of liquidation, dissolution, sale of assets or otherwise. 
The obligations of Employee hereunder are personal to him or her and may not be
assigned.

 

7.                                      ENTIRE AGREEMENT:  This Agreement,
together with the Employment Agreement, represents the full and complete
understanding between the Company and the Employee with respect to the subject
matter hereof and supersedes all prior representations and understandings,
whether oral or written and, except as provided for herein, shall not be
modified except upon written amendment executed by Employee and an officer of
Company holding the position of Vice President or above.

 

8.                                      ACKNOWLEDGMENTS:  The Employee
acknowledges that he or she was provided with an ample opportunity to read, ask
questions, seek clarification, and seek counsel with respect to this Agreement
before executing it.  The Employee acknowledges that he or she has read this
Agreement in its entirety and understands all of its terms and conditions. 
Finally, Employee acknowledges receipt of a signed copy of this Agreement.

 

IN WITNESS WHEREOF, the parties have each executed this instrument on the day
and year written below, respectively.

 

Mothers Work, Inc.

 

Employee

 

 

 

By:

/s/ Edward M. Krell

 

By:

 /s/ Judd P. Tirnauer

Title:

 Chief Operating Officer

 

Printed Name:

Judd P. Tirnauer

Date:

 July 23, 2008

 

Date:

 July 23, 2008

Executed At:

  Philadelphia, PA

 

Executed At:

  Philadelphia, PA

 

4

--------------------------------------------------------------------------------